16‐336‐cv 
     Callahan v. Cty. of Suffolk 




 1                                           In the
 2                  United States Court of Appeals
 3                              For the Second Circuit
 4                                         
 5                                         
 6                            August Term, 2016 
 7                                No. 16‐336‐cv 
 8                                         
 9     CHRISTOPHER CALLAHAN, INDIVIDUALLY AND AS ADMINISTRATOR 
10      D.B.N. OF THE ESTATE OF KEVIN CALLAHAN, PATRICIA CALLAHAN, 
11                               INDIVIDUALLY, 
12                            Plaintiffs‐Appellants, 
13                                         
14                                       v. 
15                                         
16    POLICE OFFICER THOMAS WILSON, #5675, SERGEANT SCOTT GREENE, 
17                                     #960,  
18                            Defendants‐Appellees, 
19                                         
20     THE COUNTY OF SUFFOLK, DETECTIVE RIVERA, DETECTIVE O’HARA, 
21    JOHN DOE, SUFFOLK COUNTY POLICE OFFICERS #1‐10, RICHARD ROE, 
22   SUFFOLK COUNTY EMPLOYEES #1‐10, POLICE OFFICER ROBERT KIRWAN, 
23     #2815, POLICE OFFICER JAMES BOWEN, #1294, DETECTIVE SERGEANT 
24   THOMAS M. GRONEMAN, DETECTIVE LIEUTENANT GERARD PELKOFSKY, 
25                                 Defendants. 
26                                         




     
          The Clerk of Court is directed to amend the caption as set forth above. 
                                                                                         




 1                Appeal from the United States District Court 
 2                    for the Eastern District of New York. 
 3                No. 12‐cv‐2973 — Leonard D. Wexler, Judge. 
 4                                        
 5                                        
 6                          ARGUED: FEBRUARY 8, 2017 
 7                            DECIDED: JULY 12, 2017 
 8                                        
 9                                        
10             Before: PARKER, RAGGI, and DRONEY, Circuit Judges. 
11                           
12           
13          Appeal  from  a  judgment  of  the  United  States  District  Court 
14   for the Eastern District of New York (Wexler, J.) entered following a 
15   jury verdict finding defendant police officer Thomas Wilson did not 
16   use  excessive  force,  under  42  U.S.C.  §  1983  and  the  Fourth 
17   Amendment, in fatally shooting Kevin Callahan.  We conclude that 
18   the  jury  instruction  regarding  the  legal  justification  for  the  use  of 
19   deadly  force  by  a  police  officer  did  not  comply  with  our  prior 
20   decision in Rasanen v. Doe, 723 F.3d 325 (2d Cir. 2013).  Accordingly, 
21   we VACATE the judgment of the district court and REMAND for a 
22   new trial. 
23           
24          Judge  RAGGI  concurs  in  part  and  dissents  in  part  in  a 
25   separate opinion. 
26                             
27                                        
28                               DONNA  ALDEA  (Alexander  R.  Klein, 
29                               on the brief),  Barket Marion Epstein & 
30                               Kearon,  LLP,  Garden  City,  NY,  for 
31                               Plaintiffs‐Appellants. 
32                                     


                                            2
                                                                                      




 1                              BRIAN  C.  MITCHELL,  Assistant 
 2                              County  Attorney,  for  Dennis  M. 
 3                              Brown,  Suffolk  County  Attorney, 
 4                              Hauppauge,  NY,  for  Defendants‐
 5                              Appellees. 

 6   DRONEY, Circuit Judge: 

 7         On September 20, 2011, Kevin Callahan (“Callahan”) was shot 

 8   and  killed  during  a  confrontation  with  Thomas  Wilson,  a  police 

 9   officer  employed  by  Suffolk  County,  New  York.    Christopher  and 

10   Patricia  Callahan—the  decedent’s  brother  and  mother—filed  this 

11   suit  pursuant  to  42  U.S.C.  §  1983  against  Wilson,  other  Suffolk 

12   County police officers and employees, and Suffolk County, alleging, 

13   among  other  causes  of  action,  that  Officer  Wilson’s  use  of  deadly 

14   force violated the Fourth Amendment prohibition against excessive 

15   force.    The  case  proceeded  to  trial.    Following  the  completion  of 

16   evidence, the district court declined to give plaintiffs’ proposed jury 

17   instruction regarding the use of deadly force by a police officer that 

18   tracked the deadly force instruction we endorsed in Rasanen v. Doe, 




                                          3
                                                                                           




 1   723 F.3d 325 (2d Cir. 2013).  The jury returned a verdict in favor of 

 2   Officer Wilson.   

 3             We  agree  with  plaintiffs  that  the  district  court’s  jury  charge 

 4   concerning  deadly  force  was  inconsistent  with  Rasanen,  and  this 

 5   error was not harmless.  Accordingly, we VACATE the judgment of 

 6   the district court and REMAND for a new trial.    

 7                                     BACKGROUND 

 8   I.        Fatal Shooting of Kevin Callahan 

 9             In  the  early  afternoon  of  September  20,  2011,  Suffolk  County 

10   Police  Officer  Thomas  Wilson  responded  to  a  radio  call  from  a 

11   dispatcher reporting a situation involving a gun at the single‐family 

12   home  of  Patricia  Callahan  in  Selden,  New  York.    The  radio 

13   transmission  indicated  that  Patricia  Callahan—who  was  not  at  her 

14   home—had  been  on  the  phone  with  her  son,  Kevin  Callahan,1 who 




     1    At the time, Kevin Callahan was twenty‐six years old.   



                                                 4
                                                                                       




 1   was  at  the  home  in  Selden  and  had  told  his  mother  that  another 

 2   person with him had a gun.  

 3          When Officer Wilson arrived at the Callahan home, two other 

 4   Suffolk County officers, Dan Furey and Elisa McVeigh, had already 

 5   arrived  in  response  to  the  dispatch.    Officers  Wilson,  Furey,  and 

 6   McVeigh  approached  the  front  entrance  to  the  home,  where  the 

 7   screen  door  was  closed  but  the  front  door  was  open.    The  officers 

 8   knocked on the screen door, announced their presence, and entered 

 9   to  investigate;  McVeigh  searched  the  upstairs  while  Furey  and 

10   Wilson went downstairs.  Officer Wilson repeatedly announced the 

11   officers’ presence and asked if anybody was in the home or needed 

12   help.  The officers did not hear any response.   

13          Once  they  reached  the  bottom  of  the  stairs,  Officers  Wilson 

14   and Furey split up—Wilson went to the left, and Furey went to the 

15   right.  Officer Wilson testified that he saw a cleaver knife in the den 

16   area downstairs, which heightened his concern.  Wilson checked one 




                                           5
                                                                                                




 1   bedroom  downstairs  and  then  turned  to  another  bedroom  to  his 

 2   right.  The door was partially open, and as Officer Wilson began to 

 3   walk through it, he saw an individual through the partially opened 

 4   door  and  called  out,  “police,  I  see  you,  .  .  .  don’t  move.”    J.A.  270.  

 5   According to Wilson, the person in the room “start[ed] to square off 

 6   towards  the  door”  and  then  forcefully  attempted  to  close  the 

 7   bedroom door on Wilson.  J.A. 271.     

 8          Officer  Wilson  testified  that  he  had  been  holding  his  semi‐

 9   automatic  service  pistol  in  his  left  hand  down  by  his  left  leg,  and 

10   when  the  door  partially  closed  on  him,  he  was  pinned  in  the 

11   doorframe such that his hand holding the gun was on the other side 

12   of the door.  Wilson testified that he then saw “some type of object” 

13   on  the  other  side  of  the  door,  but  his  flashlight  had  been  knocked 

14   out of his right hand and he had only a limited view, so he did not 

15   know what the object was.  J.A. 275.  He testified that the person on 

16   the  other  side  of  the  door  also  made  a  sound  like  “some  type  of 




                                               6
                                                                                             




 1   growl” that was “scar[]y.”  J.A. 275.  According to Wilson, he feared 

 2   that he could be shot through the door or that his gun might be used 

 3   against  him,  so  he  tried  to  free  himself.    He  testified  that,  while  he 

 4   was trying to pull himself out of the door, he saw “a shadow coming 

 5   around  the  door”  and  “a  hand  thrusting  towards  [him]  with  an 

 6   object.”    J.A.  309.    Still  unable  to  get  out  of  the  doorway,  Officer 

 7   Wilson fired his weapon while the gun was on the other side of the 

 8   door.  Wilson testified that after the initial gunshots, the door let up, 

 9   which caused him to fall back.  As he fell, he continued to fire, but 

10   now through the door.   

11          According to Wilson, he then stood up and ran toward Officer 

12   Furey,  took  cover,  and  reported  over  the  radio:  “shots  fired,  man 

13   behind  the  door,  unknown  weapon  or  object.”    J.A.  311–12.  

14   Emergency  services  arrived  with  more  police  officers.    Officers 

15   entered the downstairs bedroom and saw a person later identified as 

16   Kevin  Callahan  behind  the  bedroom door,  sitting on  his  heels  with 




                                             7
                                                                                           




 1   his  hands  under  his  chest  and  his  chest  on  his  thighs.    The  officers 

 2   asked to see his hands and did not receive a response, at which point 

 3   they  placed  him  in  handcuffs  and  called  medical  services  for  him.  

 4   Callahan died from his gunshot wounds.   

 5          Forensic analysis and an autopsy later established that Officer 

 6   Wilson  fired  a  total  of  four  shots,  three  of  which  struck  Callahan.  

 7   Two  shots  were  fired  from  inside  the  bedroom,  and  the  other  two 

 8   shots  were  fired  through  the  door.    The  first  shot  fired  inside  the 

 9   bedroom  resulted  in  a  contact  wound  to  Callahan’s  back,  and  the 

10   second shot from inside the bedroom entered Callahan’s back right 

11   shoulder and exited from his right abdomen.  The shot fired through 

12   the  door  that  hit  Callahan  caused  a  wound  in  his  front  upper 

13   abdomen/chest area.  No weapon was found in the bedroom where 

14   Callahan was located.    




                                             8
                                                                                                     




1   II.     Plaintiffs’ Excessive Force Claim 

2           In  2012,  Christopher  and  Patricia  Callahan  filed  suit  in  the 

3   United  States  District  Court  for  the  Eastern  District  of  New  York 

4   against  Suffolk  County,  Officer  Wilson,  and  other  Suffolk  County 

5   police officers and employees.  The complaint asserted several state 

6   and  federal  claims  in  connection  with  Kevin  Callahan’s  death, 

7   including  excessive  force  pursuant  to  42  U.S.C.  § 1983  and  the 

8   Fourth Amendment to the U.S. Constitution.2     

9                                     




    2 Kevin Callahan’s claim under Section 1983 survived his death for the benefit of 
    his  estate,  and  is  brought  by  his  brother,  Christopher,  the  administrator  of  his 
    estate.  See Barrett v. United States, 689 F.2d 324, 331 (2d Cir. 1982).  Christopher 
    Callahan and Patricia Callahan were named as plaintiffs for additional claims not 
    relevant to this appeal. 



                                                 9
                                                                                                      




1           The excessive force claim proceeded to trial in July 2015.3  The 

2   jury returned a verdict in favor of Officer Wilson.4  Plaintiffs moved 

3   for  judgment  as  a  matter  of  law  or  a  new  trial  pursuant  to  Federal 

4   Rules of Civil Procedure 50 and 59, which the district court denied.  

5   Judgment entered on January 29, 2016,5 and this appeal followed.  

6                                     




    3 The  trial  also  included  an  Eighth  Amendment  claim  against  Suffolk  County 
    Police  Sergeant  Scott  Greene  for  deliberate  indifference  to  the  medical  needs  of 
    Kevin  Callahan  after  the  shooting.    The  district  court  bifurcated  the  trial  of 
    plaintiffs’ claims, such that the excessive force and deliberate indifference claims 
    were  tried  together  in  the  first  phase,  after  which  a  second  trial  would  address 
    Monell liability of Suffolk County and other related claims if necessary.  The first 
    trial  also  originally  included  false  arrest  claims,  but  plaintiffs  voluntarily 
    dismissed those claims after their case‐in‐chief.       

    4 The  jury  also  returned  a  defense  verdict  on  the  deliberate  indifference  claim 
    against Sergeant Greene, which plaintiffs have not challenged here.  Defendants 
    raised a qualified immunity defense as to both the excessive force and deliberate 
    indifference claims as part of their oral Rule 50 motion, which the district court 
    denied  in  its  entirety.    Qualified  immunity  was  not  otherwise  litigated  at  trial, 
    and defendants have not raised it on appeal. 

    5 Although the jury’s verdict addressed plaintiffs’ claims against only Wilson and 
    Greene,  it  appears  that  the  district  court  entered  judgment  in  favor  of  all 
    defendants.    The  record  is  not  entirely  clear,  but  it  appears  the  district  court 
    concluded  that  the  defense  verdict  in  the  first  phase  of  the  bifurcated  trial 
    necessarily defeated plaintiffs’ remaining claims.   



                                                 10
                                                                                         




 1                                  DISCUSSION 

 2          On  appeal,  plaintiffs  argue  that  a  new  trial  is  necessary 

 3   because  the  jury  was  not  properly  instructed  regarding  the  legal 

 4   standards  that  govern  the  use  of  deadly  force  under  these 

 5   circumstances.  We review jury instructions de novo, considering the 

 6   challenged  instruction  in  light  of  the  charge  as  a  whole.    Warren v. 

 7   Pataki,  823  F.3d  125,  137  (2d  Cir.  2016).    A  jury  instruction  is 

 8   erroneous if it “misleads the jury as to the correct legal standard or 

 9   does  not  adequately  inform  the  jury  on  the  law.”    Velez  v.  City  of 

10   N.Y.,  730  F.3d  128,  134  (2d  Cir.  2013)  (internal  quotation  marks 

11   omitted).  An erroneous jury instruction requires a new trial unless 

12   the  error  is  harmless.    Id.    We  conclude  that  the  use  of  force 

13   instructions  here  were  inconsistent  with  our  prior  decision  in 

14   Rasanen v. Doe,  723  F.3d  325  (2d  Cir.  2013),  and  we  cannot  say  that 

15   the error was harmless. 




                                           11
                                                                                            




 1   I.     Instructional Error 

 2          In Rasanen v. Doe, decided approximately two years before the 

 3   trial here, we explained that the jury charge in a Section 1983 police 

 4   shooting  case  alleging  excessive  use  of  force  by  a  police  officer  in 

 5   circumstances  similar  to  those  here  must  include  a  specific 

 6   instruction  regarding  the  legal  justification  for  the  use  of  deadly 

 7   force.  723 F.3d at 333, 337.  The instruction “must” convey “that the 

 8   use  of  force  highly  likely  to  have  deadly  effects  is  unreasonable 

 9   unless  the  officer  had  probable  cause  to  believe  that  the  suspect 

10   posed  a  significant  threat  of  death  or  serious  physical  injury  to  the 

11   officer  or  to  others.”    Id.  at  334.    Failure  to  so  instruct  the  jury 

12   constitutes  plain  error,  as  it  “deprives  the  jury  of  adequate  legal 

13   guidance  to  reach  a  rational  decision  on  [the]  case’s  fundamental 

14   issue.”    Id.  at  334–35  (alteration  and  internal  quotation  marks 

15   omitted). 




                                            12
                                                                                            




 1          Defendants‐Appellees  suggest  that  Rasanen  may  no  longer 

 2   control  in  light  of  the  Supreme  Court’s  decision  in  Plumhoff  v. 

 3   Rickard,  134  S.  Ct.  2012  (2014).    In  Plumhoff,  a  dangerous  police  car 

 4   chase  of  a  fleeing  suspect  ended  when  police  officers  fired  at  the 

 5   vehicle,  killing  the  driver  and  a  passenger.    See id.  at  2017–18.    The 

 6   Supreme Court concluded that the officers did not violate the Fourth 

 7   Amendment’s prohibition against the use of excessive force.  See id. 

 8   at  2020–22.    Plumhoff  did  not,  however,  involve  any  claim  of 

 9   instructional  error,  nor  does  the  opinion  alter  the  authorities  on 

10   which  Rasanen  relied  regarding  the  appropriate  jury  charge 

11   concerning  the  fatal  shooting  of  suspects  in  the  circumstances 

12   presented  here.    In  particular,  Plumhoff  involved  an  application  of 

13   Scott v. Harris, 550 U.S. 372 (2007), which was decided several years 

14   before Plumhoff and was discussed at length in Rasanen, see 723 F.3d 

15   at 333–34.   




                                            13
                                                                                           




 1          Nor does the Supreme Court’s recent decision in County of Los 

 2   Angeles  v.  Mendez,  137  S.  Ct.  1539  (2017),  undermine  Rasanen’s 

 3   holding  as  to  the  requirements  for  a  jury  charge  in  the  type  of 

 4   excessive force case presented here.  In Mendez, the Supreme Court 

 5   rejected  the  Ninth  Circuit’s  “provocation  rule”  because  that  rule 

 6   allowed  a  prior  independent  Fourth  Amendment  violation  “to 

 7   manufacture  an  excessive  force  claim  where  one  would  not 

 8   otherwise  exist.”    Id. at  1546.    In  explaining  its  decision,  the  Court 

 9   noted  that  “[t]he  operative  question  in  excessive  force  cases  is 

10   ‘whether the totality of the circumstances justifie[s] a particular sort 

11   of search or seizure.’”  Id. (quoting Tennessee v. Garner, 471 U.S. 1, 8–

12   9  (1985)).    Importantly,  Garner  articulated  the  probable  cause 

13   requirement for police shooting cases upon which this Court relied 

14   in  Rasanen.    See  Rasanen,  723  F.3d  at  333  (“In  Garner,  the  Supreme 

15   Court  explained  that  ‘[w]here  the  officer  has  probable  cause  to 

16   believe  that  the  suspect  poses  a  threat  of  serious  physical  harm, 




                                            14
                                                                                                




 1   either  to  the  officer  or  to  others,  it  is  not  constitutionally 

 2   unreasonable  to  prevent  escape  by  using  deadly  force.’”  (quoting 

 3   Garner, 471 U.S. at 11)).    

 4          Thus, as relevant here, we conclude that neither Plumhoff nor 

 5   Mendez overrules Rasanen, which remains the controlling law of this 

 6   Circuit.    Defendants  do  not  attempt  to  distinguish  Rasanen  on  the 

 7   facts,  which  is  unsurprising  given  the  similarity  between  the 

 8   circumstances  of  the  shooting  in  that  case  and  the  underlying  facts 

 9   here.  Accordingly, we are bound to follow Rasanen in this case.6  See 

10   Shipping Corp. of India v. Jaldhi Overseas Pte Ltd.,  585  F.3d  58,  67  (2d 

11   Cir. 2009) (“[A] panel of our Court is bound by the decisions of prior 

12   panels  until  such  time  as  they  are  overruled  either  by  an  en  banc 

13   panel  of  our  Court  or  by  the  Supreme  Court.”  (internal  quotation 

14   marks omitted)).     

     6 We acknowledge that, when faced with the question we previously addressed 
     in  Rasanen,  other  Circuits  have  reached  different,  and  sometimes  opposite, 
     conclusions.  See Johnson v. City of Phila., 837 F.3d 343, 349 (3d Cir. 2016); Noel v. 
     Artson, 641 F.3d 580, 587 (4th Cir. 2011); Penley v. Eslinger, 605 F.3d 843, 850 (11th 
     Cir. 2010); Acosta v. Hill, 504 F.3d 1323, 1324 (9th Cir. 2007).  



                                              15
                                                                                                  




 1           Applying Rasanen, we conclude that the jury charge regarding 

 2   deadly  force  was  erroneous.    Plaintiffs’  proposed  jury  instructions 

 3   included  the  specific  language  we  endorsed  in  Rasanen  and  cited 

 4   that  decision.    At  the  charge  conference,  plaintiffs’  counsel  also 

 5   orally requested that the jury charge include that language, arguing 

 6   that “it’s not just a matter of semantics.”7  J.A. 566.  The district court 

 7   denied  plaintiffs’  request,  and  instead  instructed  the  jury  in 

 8   accordance  with  the  general  excessive  force  instructions  that  apply 

 9   in  situations  involving  non‐deadly  force,8 with  two  modifications: 

10   the charge specifically referred to “deadly force” in two places, and 

11   it included language about an officer’s probable cause to believe that 

12   he  or  she  faces  a  threat  of  death  or  serious  injury.    The  exact 

13   language of the district court’s charge was as follows: 


     7 Unlike Rasanen, which considered the excessive force charge under plain‐error 
     review because no clear objection was made to that portion of the charge, see 723 
     F.3d at 333, plaintiffs here clearly preserved their objection.  See J.A. 565–67. 

     8 See, e.g., Terranova v. New York, 676 F.3d 305, 307, 309 (2d Cir. 2012); United States 
     v. Schatzle, 901 F.2d 252, 254–55 (2d Cir. 1990). 



                                               16
                                                                                




 1       A  person  has  the  right,  under  the  United  States 
 2       Constitution, to be free from the use of excessive force.   
 3        
 4       A  police  officer  is  entitled  to  use  reasonable  force.    A 
 5       police  officer  is  not  entitled  to  use  any  force  beyond 
 6       what  is  necessary  to  accomplish  a  lawful  purpose.  
 7       Reasonable force may include the use of deadly force.   
 8    
 9       A police officer may use deadly force against a person if 
10       a  police  officer  has  probable  cause  to  believe  that  the 
11       person  poses  a  significant  threat  of  death  or  serious 
12       physical injury to the officer or others.   
13               
14       In  determining  whether  the  police  officer  used 
15       reasonable  force,  the  actions  of  the  police  officer  are 
16       measured by the test of what a reasonable and prudent 
17       police  officer  would  have  done  under  the  same 
18       circumstances  confronting  the  police  officer  without 
19       regard  to  the  police  officer’s  underlying  subjective 
20       intent or motivation.   
21        
22       That  means  the  evil  intentions  will  not  be  considered 
23       excessive force if the force used was in fact reasonable.   
24               
25       On the other hand, an officer’s good intentions will not 
26       make  the  use  of  excessive  force  constitutional.    The 
27       reasonableness  of  a  particular  use  of  force  must  be 
28       judged  from  the  perspective  of  a  reasonable  officer  on 
29       the scene rather than with hindsight.   
30               
31       The  nature  of  reasonableness  must  allow  for  the  fact 
32       that police officers are often forced to make split‐second 


                                        17
                                                                                         




 1          judgments  under  circumstances  that  are  tense, 
 2          uncertain  and  rapidly  evolving  about  the  amount  of 
 3          force that is necessary in a particular situation.   
 4                  
 5          This  reasonableness  inquiry  is  an  objective  one.    The 
 6          question  is  whether  the  defendant  police  officer’s 
 7          actions w[ere] objectively reasonable in light of the facts 
 8          and circumstances confronting the police officer.   
 9                  
10          In determining whether the police officer used excessive 
11          force,  you  may  consider,  one,  the  need  for  the 
12          application  of  force;  two,  the  relationship  between  the 
13          need  and  the  amount  of  force  used;  three,  the  threat 
14          reasonably  perceived  by  the  police  officer;  and,  four, 
15          any  efforts  made  to  temper  the  severity  of  a  forceful 
16          response.   
17    
18   J.A. 605–06.     

19          Unlike  in  Rasanen,  the  charge  here  did  refer  to  the  probable 

20   cause  necessary  for  an  officer  to  reasonably  use  deadly  force.    But 

21   the  instruction  did  not  track  the  language  from  Rasanen,  and  we 

22   conclude  that  it  is  materially  different  from  the  language  we 

23   approved  there,  even  with  the  reference  to  “probable  cause.”    In 

24   Rasanen,  we  held  that  the  jury  “must”  be  instructed  that  the  use  of 

25   deadly force is “unreasonable unless the officer had probable cause to 


                                           18
                                                                                             




 1   believe that the suspect posed a significant threat of death or serious 

 2   physical injury to the officer or to others,” 723 F.3d at 334 (emphasis 

 3   added); here, the jury was instructed that an officer “may use deadly 

 4   force  .  .  .  if”  the  officer  has  the  requisite  probable  cause,  J.A.  605 

 5   (emphases added). 

 6          Although  these  two  formulations  both  refer  to  the  probable 

 7   cause  requirement  for  the  use  of  deadly  force,  they  are  not 

 8   functionally  equivalent.    In  Rasanen,  we  explicitly  distinguished 

 9   between  the  permissive  “may/if”  language  and  the  restrictive 

10   “unless/only”  language  by  reference  to  the  New  York  State  Police 

11   administrative manual before the jury in that case.  See Rasanen, 723 

12   F.3d  at  335–37.    The  relevant  provision  in  that  manual  used  nearly 

13   identical language to the charge here, stating: “A[n officer] may use 

14   deadly physical force against another person when they reasonably 

15   believe  it  to  be  necessary  to  defend  the  [officer]  or  another  person 

16   from  the  use  or  imminent  use  of  deadly  physical  force.”   Id. at  336 




                                             19
                                                                                                       




 1   (internal  quotation  marks  omitted).    In  concluding  that  this 

 2   formulation did not correctly instruct the jury, we explained that the 

 3   problem  with  the  “may/if”  language  is  that  it  “is  not  framed  in 

 4   exclusive  and  restrictive  terms.”    Id.  at  337.    That  formulation  was 

 5   insufficient because it did not convey that an officer’s use of deadly 

 6   physical  force  is  reasonable,  and  therefore  legally  permissible,  only 

 7   in a specific circumstance.9  Id.   

 8           Thus, the charge given to the jury here—which used the same 

 9   permissive  “may/if”  language  that  we  specifically  rejected  in 

10   Rasanen—was deficient.  This error in the formulation of the specific 

11   deadly  force  instruction  was  compounded  by  the  balance  of  the 

12   charge  regarding  excessive  force,  which  further  weakened  the 



     9 The dissent understates the prominence of this manual provision in Rasanen by 
     characterizing  it  as  one  piece  of  evidence  among  many  in  the  trial  record.    See 
     Dissenting  Op.,  post at  5–6.    To  the  contrary,  Rasanen explained  that  the  deadly 
     force provision played a more important role at the trial in that case: the district 
     court  instructed  the  jury  that  certain  manual  provisions,  including  the  deadly 
     force provision, “apply to the case,” and the jury indicated that it was specifically 
     considering that provision during its deliberations.  723 F.3d at 336–37 (internal 
     quotation marks omitted). 



                                                  20
                                                                                           




 1   probable  cause  requirement.    For  example,  the  jury  was  also  told 

 2   that  an  officer  “is  entitled  to  use  reasonable  force,”  which  “may 

 3   include the use of deadly force.”  J.A. 605.  Later in the charge, the 

 4   district  court  again  instructed  the  jury  according  to  language  that 

 5   applies to non‐deadly uses of force.     

 6          These instructions were further “dilute[d],” Rasanen, 723 F.3d 

 7   at  335,  by  suggesting  that  the  jury  could  find  that  Officer  Wilson’s 

 8   shooting  of  Callahan  complied  with  constitutional  standards  for 

 9   reasons other than the fact that Wilson had probable cause to believe 

10   that Callahan posed a significant threat of death or serious injury to 

11   Wilson or others.  Similar to Rasanen, the entirety of the charge here 

12   allowed  the  jury  to  conclude  that  “the  shooting  seemed  necessary” 

13   because Wilson “acted reasonably under the circumstances,” even if 

14   the jury concluded that Callahan did not pose that type of threat.  Id. 

15   at  336  (emphasis  omitted).    Rasanen  makes  clear,  however,  that  an 

16   officer’s  use  of  deadly  force  in  a  police  shooting  case  is  not,  as  a 




                                            21
                                                                                        




 1   matter  of  law,  reasonable  unless  that  officer  had  probable  cause  to 

 2   believe  that  the  individual  posed  a  significant  threat  of  death  or 

 3   serious physical injury to the officer or others.  Id. at 334.  Thus, the 

 4   charge  here  suffers  from  the  same  “fatal  defect”  as  the  charge  in 

 5   Rasanen—“the  jury  did  not  know,  because  it  was  not  told,”  that  it 

 6   could not properly conclude that the shooting was justified unless it 

 7   found that the probable cause requirement was met.  Id. at 336. 

 8          Even though the jury was told that Officer Wilson would have 

 9   been  permitted  to  use  deadly  force  if  he  had  probable  cause  to 

10   believe  that  Callahan  posed  a  significant  threat  of  death  or  serious 

11   injury, our required charge is more demanding; under Rasanen, such 

12   probable cause is the only situation in which Wilson was permitted 

13   to use deadly force, and the jury must be so instructed.  

14   II.    Harmlessness Analysis 

15          An  erroneous  jury  instruction  requires  a  new  trial  unless  the 

16   error  was  harmless.    Uzoukwu v. City of N.Y.,  805  F.3d  409,  418  (2d 




                                          22
                                                                                          




 1   Cir. 2015).  “An error is harmless only if the court is convinced that 

 2   the error did not influence the jury’s verdict.”  Id. (internal quotation 

 3   marks omitted).  We are not persuaded that the error in the deadly 

 4   force charge given here was harmless. 

 5          The  focus  of  the  trial  was  how  the  events  unfolded  in  the 

 6   Callahan  basement  that  afternoon.    As  discussed  above,  under  the 

 7   instructions  the  jury  was  given,  the  jury  could  have  reached  its 

 8   verdict  without  concluding  that  Officer  Wilson  had  probable  cause 

 9   to  believe  that  Callahan  posed  a  threat  of  death  or  serious  injury.  

10   That  conclusion  is  compelled  by  the  fact  that  the  instructions  here 

11   allowed  the  jury  to  return  a  defense  verdict  if  it  found  that  Wilson 

12   acted  according  to  an  overly  general  standard  of  “reasonableness” 

13   that  does  not  comport  with  the  holding  of  Rasanen—that  deadly 

14   force in this context is reasonable only if the requisite probable cause 

15   standard is satisfied.  On this record, we cannot determine whether 

16   the jury answered the critical question and concluded that probable 




                                           23
                                                                                                       




1   cause  existed,  or  instead  decided  the  case  according  to  a  more 

2   general standard that is inconsistent with our Circuit’s precedent in 

3   this  particular  type  of  case.    Because  this  error  allowed  the  jury  to 

4   decide  the  case  on  different  grounds  than  Rasanen  permits,  we  are 

5   not convinced that the error did not influence the jury’s verdict, and 

6   we therefore cannot say that it was harmless.10 




      That the parties referred to probable cause during their summations does not, 
    10

    as the dissent suggests, render the error here harmless.  See Dissenting Op., post 
    at  7–9.    The  parties’  various  arguments  did  not  cure  the  instructional  error 
    described  above,  especially  in  light  of  the  court’s  instructions  that  the  jury  was 
    required to follow the law as articulated by the court, not the lawyers.   



                                                 24
                                                                                           




 1   III.   Evidentiary Rulings 

 2          Because  we  have  concluded  that  plaintiffs  are  entitled  to  a 

 3   new  trial  on  the  basis  of  instructional  error,  we  need  not  consider 

 4   their  remaining  arguments.    Nevertheless,  we  briefly  address  the 

 5   evidentiary  issues  raised  on  appeal  in  order  to  provide  some 

 6   guidance  in  connection  with  the  retrial  in  this  case,  as  the  issues 

 7   appear likely to recur.  See Rentas v. Ruffin, 816 F.3d 214, 223 (2d Cir. 

 8   2016). 

 9          Plaintiffs  contend  that  the  district  court  erred  by  excluding 

10   two  pieces  of  evidence  at  trial:  (1)  expert  testimony  about  police 

11   protocol,  and  (2)  prior  incidents  in  which  Officer  Wilson  fired  his 

12   weapon.  We review a district court’s evidentiary rulings, including 

13   those  as  to  expert  testimony,  for  abuse  of  discretion.    Lore v. City of 

14   Syracuse, 670 F.3d 127, 155 (2d Cir. 2012).  A district court abuses its 

15   discretion  if  it  makes  “an  error  of  law  or  a  clear  error  of  fact.”  

16   Abascal  v.  Fleckenstein,  820  F.3d  561,  564  (2d  Cir.  2016)  (internal 




                                            25
                                                                                                      




 1   quotation  marks  omitted).    Upon  review  of  the  trial  record,  we 

 2   identify no such error in the district court’s decisions. 

 3           At trial, plaintiffs attempted to introduce expert testimony by 

 4   former  New  York  City  police  officer  Joseph  Zogbi  regarding  police 

 5   training and protocol.  As explained in his report, Zogbi concluded 

 6   that  Officers  Wilson  and  Furey  did  not  act  in  accordance  with 

 7   standard  police  room  clearing  techniques  when  they  arrived  at  the 

 8   Callahan  residence,  and  that  the  officers  had  not  been  properly 

 9   trained with respect to “basic tactical movement and mindset.”  J.A. 

10   156.    The  district  court  precluded  Zogbi  from  testifying  as  to 

11   plaintiffs’ excessive force claim.11   

12           We conclude that this decision was not an abuse of discretion.  

13   As  we  have  explained,  a  district  court  has  “broad  discretion”  to 

14   carry  out  its  “gatekeeping  function”  with  respect  to  expert 



       Because  the  trial  was  bifurcated,  the  district  court  ruled  that  Zogbi  would  be 
     11

     permitted  to  testify  in  the  second  phase  of  the  proceedings  as  to  plaintiffs’ 
     municipal liability claims.   



                                                 26
                                                                                           




 1   testimony, which involves ensuring that the proffered testimony “is 

 2   relevant to the task at hand.”  In re Pfizer Inc. Sec. Litig., 819 F.3d 642, 

 3   658 (2d Cir. 2016) (internal quotation marks omitted).  Here, Zogbi’s 

 4   expert  report  focused  on  whether  Officer  Wilson’s  training  was 

 5   adequate  and  what  a  properly  trained  officer  would  or  would  not 

 6   have done in a similar situation.  Contrary to plaintiffs’ arguments, 

 7   the district court acted within its discretion in concluding that these 

 8   opinions are not relevant to Wilson’s liability on the excessive force 

 9   claim,  as  the  type  of  training  that  Wilson  received  does  not  shed 

10   light  on  the  dispositive  question  here—whether  Wilson  had 

11   probable cause to believe that Callahan posed a significant threat to 

12   his safety.  Nor are Zogbi’s opinions about police training relevant to 

13   Wilson’s  credibility  in  recounting  what  happened  in  the  Callahan 

14   basement that afternoon.   

15          Moreover,  expert  testimony  is  not  admissible  under  Federal 

16   Rule  of  Evidence  702  if  it  “usurp[s]  .  .  .  the  role  of  the  jury  in 




                                            27
                                                                                          




 1   applying  th[e]  law  to  the  facts  before  it,”  as  such  testimony 

 2   “undertakes to tell the jury what result to reach, and thus attempts 

 3   to substitute the expert’s judgment for the jury’s.”  Nimely v. City of 

 4   N.Y.,  414  F.3d  381,  397  (2d  Cir.  2005)  (first  alteration  in  original) 

 5   (internal quotation marks omitted).  In this case, Zogbi’s suggestions 

 6   that Officer  Wilson  did  not  act  reasonably  under  the  circumstances 

 7   intrude on the jury’s exclusive role as the finder of facts.  The district 

 8   court therefore acted within its discretion in precluding Zogbi from 

 9   testifying  with  respect  to  plaintiffs’  excessive  force  claim  against 

10   Officer Wilson.  

11          Regarding  Officer  Wilson’s  prior  discharges  of  his  weapon, 

12   plaintiffs  sought  to  introduce  evidence  that  Wilson  had  twice  fired 

13   his  pistol  at  dogs  that  he  perceived  to  be  threatening  him  while  he 

14   was  on  duty.    The  district  court  ruled  that  the  evidence  was  not 

15   admissible,  and  we  conclude  that  this  decision  was  also  within  the 

16   court’s discretion. 




                                           28
                                                                                        




 1         Plaintiffs  point  to  this  Court’s  “inclusionary  approach”  to 

 2   evidence  of  prior  bad  acts  under  Federal  Rule  of  Evidence  404(b), 

 3   United States v. Lombardozzi, 491 F.3d 61, 78 (2d Cir. 2007), and argue 

 4   that  the  evidence  should  have  been  admitted  to  show  Officer 

 5   Wilson’s  mental  state  when  he  fired  at  Callahan  and  to  discredit 

 6   Wilson’s testimony that he perceived the situation to be dangerous.  

 7   Even  if  this  evidence  was  offered  for  a  proper  non‐propensity 

 8   purpose—an  issue  that  we  need  not  and  do  not  reach—the  district 

 9   court was nevertheless entitled to conclude that the prejudicial effect 

10   of the evidence substantially outweighed its limited probative value.  

11   See United States v. Scott, 677 F.3d 72, 79, 83–85 (2d Cir. 2012).  It was 

12   therefore not an abuse of discretion for the court to conclude that the 

13   evidence was inadmissible.     

14         In  sum,  on  the  record  of  this  trial,  the  district  court  acted 

15   within  its  discretion  in  excluding  Zogbi’s  expert  testimony  and  the 

16   evidence  concerning  Officer  Wilson’s  prior  weapons  discharges.  




                                          29
                                                                                        




 1   Although  we  conclude  that  there  was  no  abuse  of  discretion  here, 

 2   we  note  that  any  retrial  may  present  different  circumstances  that 

 3   lead to different conclusions.   

 4                                CONCLUSION 

5           The  instructions  given  to  the  jury  in  this  case  regarding  the 

6    lawfulness  of  Officer  Wilson’s  use  of  force  against  Kevin  Callahan 

 7   misstated the law of our Circuit as articulated in Rasanen, 723 F.3d at 

 8   333–38,  and  we  cannot  say  that  this  error  was  harmless.    We 

 9   therefore VACATE the judgment of the district court and REMAND 

10   for a new trial. 




                                          30
                                                                                               

REENA RAGGI, Circuit Judge, concurring in part and dissenting in part: 

       I  concur  in  so  much  of  the  panel  decision  as  concludes  that  the  district 

court  acted  within  its  discretion  in  excluding  testimony  regarding  police 

protocols  and  prior  instances  in  which  Officer  Wilson  fired  his  weapon.    See 

Majority Op., ante at 25–30.  I respectfully dissent, however, from that part of the 

decision  identifying  reversible  charging  error  in  reliance  on  Rasanen  v.  Doe,  723 

F.3d 325 (2d Cir. 2013).  See Majority Op., ante at 11–24. 

       At the outset, I recognize that this panel is bound by Rasanen’s holding that 

in  a  civil  action  against  a  police  officer  for  the  unconstitutional  use  of  deadly 

force,  a  district  court  cannot  charge  a  jury  that  the  standard  for  assessing  the 

officer’s  use  of  such  force  is  simply  “reasonableness.”    Rather,  the  court  must 

charge that the constitutional use of deadly force requires the officer to have had 

probable  cause  to  believe  that  the  person  killed  posed  a  significant  threat  of 

death or serious injury to the officer or to others.  See Rasanen v. Doe, 723 F.3d at 

334, 337; see generally Harper v. Ercole, 648 F.3d 132, 140 (2d Cir. 2011) (stating that 

panel is bound by prior decisions of court unless reversed en banc or by Supreme 

Court).  I, therefore, do not repeat here my reasons for dissenting in Rasanen.  See 

Rasanen v. Doe, 723 F.3d at 338–46 (Raggi, J., dissenting).   
                                                                                                      

              I  note  only  that  Rasanen  continues  to  set  this  court  apart  from  our  sister 

circuits, which construe the Supreme Court’s decision in Scott v. Harris, 550 U.S. 

372 (2007), to “abrogate” the use of any special standards for deciding when the 

use  of  deadly  force  is  constitutionally  excessive  and  to  “reinstate[] 

‘reasonableness’  as  the  ultimate—and  only—inquiry.”1    Johnson  v.  City  of 

Philadelphia, 837 F.3d 343, 349 (3d Cir. 2016); see Acosta v. Hill, 504 F.3d 1323, 1324 

(9th Cir. 2007) (“Scott held that there is no special Fourth Amendment standard 

for  unconstitutional  deadly  force.    Instead,  all  that  matters  is  whether  [police] 

actions  were  reasonable.”  (emphasis  in  original)  (internal  quotation  marks 

omitted));  see  also  Noel  v.  Artson,  641  F.3d  580,  587  (4th  Cir.  2011)  (rejecting 

argument  for  special  charge  on  use  of  deadly  force  where  district  court 

“submitted  the  case  to  the  jury  under  the  general  rubric  of  reasonableness” 

because  “all  claims  that  law  enforcement  officers  have  used  excessive  force  .  .  . 

should  be  analyzed  under  the  Fourth  Amendment  and  its  ‘reasonableness’ 
                                                            
1 In Scott v. Harris, 550 U.S. 372 (2007), the Supreme Court clarified that Tennessee 
v. Garner, 471 U.S. 1, 11 (1985) (holding that where officer “has probable cause to 
believe  that  the  suspect  poses  a  threat  of  serious  physical  harm,  either  to  the 
officer  or  to  others,  it  is  not  constitutionally  unreasonable  to  prevent  escape  by 
using deadly force”), “did not establish a magical on/off switch that triggers rigid 
preconditions  whenever  an  officer’s  actions  constitute  ‘deadly  force[]’”;  rather, 
“Garner was simply an application of the Fourth Amendment’s ‘reasonableness’ 
test,” Scott v. Harris, 550 U.S. at 382. 

                                                               2
                                                                                              

standard”  (emphasis  in  original));  Penley  v.  Eslinger,  605  F.3d  843,  849–50  (11th 

Cir.  2010)  (holding  that  “Fourth  Amendment’s  ‘objective  reasonableness’ 

standard supplies the test to determine whether the use of force was excessive”).   

       Moreover,  since  Rasanen,  the  Supreme  Court  has  reiterated  that  the 

“settled  and  exclusive  framework”  for  analyzing  claims  of  excessive  force  is 

“reasonableness.”    County  of  Los  Angeles  v.  Mendez,  137  S.  Ct.  1539,  1546  (2017) 

(emphasis  added)  (rejecting  Ninth  Circuit  rule  that  otherwise  reasonable 

defensive use of force is unreasonable as a matter of law where officers provoked 

violence to which they then responded with deadly force); see Plumhoff v. Rickard, 

134  S.  Ct.  2012,  2020  (2014)  (“A  claim  that  law‐enforcement  officers  used 

excessive  [deadly]  force  to  effect  a  seizure  is  governed  by  the  Fourth 

Amendment’s  ‘reasonableness’  standard.”).    Insofar  as  neither  Mendez  nor 

Plumhoff  spoke  to  the  issue  of  how  juries  should  be  charged  in  excessive  force 

cases,  the  majority  concludes  that  they  do  not  overrule  Rasanen.    See  Majority 

Op., ante at 15.  But neither did Tennessee v. Garner, 471 U.S. 1 (1985), or O’Bert ex 

rel. O’Bert v. Vargo, 331 F.3d 29 (2d Cir. 2003)—the cases on which Rasanen relied 

to  identify  a  probable‐cause  charging  requirement—speak  to  jury  charges.  

Indeed, Garner arose in the context of a bench trial, and the issue in O’Bert was 



                                              3
                                                                                                   

the  denial  of  summary  judgment  to  a  defendant  who  invoked  qualified 

immunity to avoid trial.  See Rasanen v. Doe, 723 F.3d at 340 (Raggi, J., dissenting).   

       I  do  not  pursue  the  matter  further,  however,  because  even  following 

Rasanen’s holding, as this panel must, I would not identify charging error in this 

case.    The  jury  instructions  on  the  reasonable  use  of  deadly  force  in  Rasanen 

failed  to  make  any  mention  of  a  need  for  probable  cause  to  believe  that  the 

suspect  posed  a  significant  threat  of  death  or  serious  physical  injury.    See  id.  at 

330–31 (majority opinion).  By contrast, the district court here cited such probable 

cause as the only example of when an officer might permissibly use deadly force: 

     A  police  officer  is  entitled  to use reasonable  force.    A  police  officer is  not 
     entitled to use any force beyond what is necessary to accomplish a lawful 
     purpose.  Reasonable force may include the use of deadly force. 
      
     A  police  officer  may  use  deadly  force  against  a  person  if  a  police  officer  has 
     probable  cause  to  believe  that  the  person  poses  a  significant  threat  of  death  or 
     serious physical injury to the officer or others. 
      
App’x  605  (emphasis  added).    The  majority  nevertheless  concludes  that  this 

charge  is  constitutionally  inadequate  because  the  jury  could  have  construed 

“may,”  in  the  italicized  text,  as  merely  illustrative  and,  therefore,  thought  that 

deadly force might also be “reasonable” in other circumstances where the cited 

probable cause was lacking.  See Majority Op., ante at 18–22.  I cannot agree. 



                                                4
                                                                                                     

       The  context  in  which  the  probable  cause  instruction  was  given  indicates 

that  the  word  “may”  was  used  to  convey  legal  authorization  rather  than  mere 

illustration.  See, e.g., Black’s Law Dictionary 1068 (9th ed. 2009) (defining “may” 

as  “[t]o  be  permitted  to”);  Webster’s  Third  New  International  Dictionary 

(Unabridged) 1396 (1986 ed.) (defining “may” as to “have power,” or “be able” 

and  to  “have  permission  to”).    Thus,  when  the  two  quoted  paragraphs  were 

heard together, a reasonable jury would understand that (1) it can sometimes be 

“reasonable” for an officer to use deadly force, and (2) when such force may be 

used, i.e., when it is constitutionally authorized, is when the officer has “probable 

cause  to  believe  that  the  person  poses  a  significant  threat  of  death  or  serious 

physical  injury.”    App’x  605.    This  was  sufficient  to  avoid  the  prejudicial  error 

identified  in  Rasanen,  i.e.,  the  district  court’s  failure  in  that  case  “to  instruct  the 

jury  with  regard  to  the  justifications  for  the  use  of  deadly  force  articulated  in 

O’Bert and Garner.”  Rasanen v. Doe, 723 F.3d at 334.   

       Nor  do  I  think  a  different  conclusion  is  compelled  by  Rasanen’s 

determination  that  the  instruction’s  omission  in  that  case  was  not  rectified  by 

inclusion  in  the  record  of  a  police  manual  provision  advising  officers  that  they 

“may  use  deadly  physical  force  against  another  person  when  they  reasonably 



                                                 5
                                                                                             

believe  it  to  be  necessary  to  defend”  themselves  or  others  “from  the  use  or 

imminent  use  of  deadly  physical  force.”    Id.  at  336  (quoting  N.Y.  State  Police 

Admin. Manual § 16B1(A)); see id. at 337 (observing that manual’s language was 

not framed in “exclusive and restrictive terms”).  As Rasanen itself concluded, a 

jury’s  opportunity  to  consider  a  manual  provision  that  is  in  evidence is  not  the 

same  as  receiving  an  instruction  from  the  court.    See  id.  at  337  (noting  that 

manual  provisions  were  of  little  relevance  in  any  event,  as  they  could  “not 

substitute for an instruction” to the jury).2   

              More to the point, whatever a jury could have inferred from these manual 

provisions in Rasanen, where the district court provided no instructions as to the 

probable cause required to use deadly force, a similar concern is not warranted 
                                                            
2 The majority states that the district court in Rasanen told the jury “that certain 
manual  provisions,  including  the  deadly  force  provision,  ‘apply  to  the  case.’”  
Majority  Op.,  ante  at  20  n.9  (quoting  Rasanen  v.  Doe,  723  F.3d  at  336).    I 
respectfully submit that the circumstances are more complex than our decision in 
Rasanen reports.  While the deliberating Rasanen jury sent the district court a note 
referencing  manual  provision  § 16B1(A)  (Self  Defense  or  Defense  of  Others)  in 
evidence,  what  it  asked  was  whether  “certain  other  provisions”  of  the  manual 
applied,  id.  at  336,  specifically,  “[§16B1](C),  (E),  (F),  [and]  (H),”  App’x  1490, 
Rasanen  v.  Doe,  723  F.3d  325  (No.  12‐680‐cv).    With  no  further  mention  of 
§ 16B1(A),  the  district  court  told  the  jury  that  § 16B1(C)  (Prevention  of 
Termination of Felonies) did not apply to the case, but that subdivisions (E), (F), 
and  (H),  which  related  to  the  feasibility  of  using  warnings  or  alternatives  to 
deadly force and an officer’s responsibility for the use of force, did apply.  See id. 
at 1501–04; see also Rasanen v. Doe, 723 F.3d at 336–37. 

                                                               6
                                                                                                   

here.    Not  only  did  the  district  court  follow  its  general  reasonableness  charge 

with the specific instruction that an officer may use deadly force when he has the 

probable  cause  to  believe  that  a  person  poses  a  significant  threat  of  death  or 

serious physical injury to him or others, but also, that was the only justification 

for  the  use  of  deadly  force  that  was  identified  for  the  jury.    The  district  court’s 

charge did not suggest, and the parties did not argue, the existence of any other 

circumstances in which deadly force might reasonably be used. 

       Indeed,  even  if  there  was  charging  error  in  the  district  court’s  failure  to 

employ  “only  if”  language  respecting  such  probable  cause,  I  would  think  that 

error  harmless  beyond  a  reasonable  doubt  in  this  case  because  the  parties’ 

singular focus at trial and on summation was the presence or absence of probable 

cause for Officer Wilson to believe that the deceased Callahan posed a significant 

threat to the officer’s life at the time he used deadly force.   

       Plaintiffs’  counsel  told  the  jury  that  he  did  not  even  dispute  that  Officer 

Wilson  held  a  “subjective”  fear  for  his  life  when  he  discharged  his  firearm, 

thereby  killing  Callahan.    App’x  573.    Counsel  argued  only  that  the 

circumstances  failed—“objectively”—to  demonstrate  probable  cause  for  that 

fear.    Id.;  see  Dancy  v.  McGinley,  843  F.3d  93,  116  (2d  Cir.  2016)  (observing  that 



                                                7
                                                                                                          

“Supreme  Court  [has]  made  clear”  that  standard  for  assessing  propriety  of 

officer’s  use  of  force  is  “objective  reasonableness”).    Repeatedly,  plaintiffs’ 

counsel  emphasized  that  Wilson  could  not  lawfully  “use  deadly  physical  force, 

firing  a  gun,  unless  there’s  probable  cause  to  believe  that  his  life  is  at  risk, 

somebody  else  is  going  to  use  deadly  force  against  him,  or  that  somebody  is 

going to cause serious physical injury to him or somebody else.”  App’x 576; see 

id.  at  580  (“The  law  says  .  .  .  you’re  to  rule  for  the  plaintiff,  .  .  .  unless  there’s 

probable  cause,  reasonably,  objectively,  probable  cause  to  believe  that  [the 

officer’s] life was in danger or that someone else was in danger, and that’s clearly 

not the case here, clearly not the case.”).   

        The defense, in its summation, neither objected to these statements of the 

applicable legal standard nor argued otherwise.  To the contrary, defense counsel 

embraced the probable cause standard, telling the jury that his summation would 

“discuss  with  you  how  the  evidence  has  shown  that  on  that  day  in  September 

2011, Tom Wilson had probable cause to believe that he was facing a significant 

threat of death or serious injury and . . . that it was reasonable and necessary to 

use  deadly  force.”    Id.  at  584.    Counsel  then  argued  how  discrete  evidence 

satisfied  that  standard.    He  maintained  that  (1)  the  call  reporting  a  dispute 



                                                   8
                                                                                                  

involving “a man with a gun” at Callahan’s home, (2) the officers’ observation of 

a  cleaver  in  plain  view  in  the  home,  and  (3)  the  officers’  failure  to  receive  a 

response  upon  announcing  their  presence  in  the  home  objectively  supported 

Officer Wilson’s belief of “a real and present threat of danger . . . that there may 

be a person there that had a gun.”  Id. at 585.  Counsel further argued that when 

Callahan  slammed  a  bedroom  door  on  Officer  Wilson,  “pinning  him  with  his 

gun inside that room,” the officer “was facing a real fear that the person behind 

that door could get his weapon and use it against him or, more significantly, was 

armed himself and was going to shoot [the officer] through that door.”  Id. at 586.  

Thus, he maintained, the officer confronted “a significant threat of death,” id. at 

594,  that  put  him  “in  fear  of  a  real  threat  of  death,”  id.  at  595.    Moreover,  in 

response  to  the  plaintiffs’  argument  that  Officer  Wilson’s  real  subjective  fear  of 

risk  to  his  life  did  not  equate  to  objective  probable  cause  to  hold  such  a  fear, 

defense  counsel  argued  that  “[a]ny  other  officer  would  have  faced  that  same 

threat and would have had that same reasonable fear.”  Id. 

       It was for the jury to decide how persuasive counsel were in arguing that 

the  evidence  did  or  did  not  establish  probable  cause,  but  the  cited  record 




                                               9
                                                                                                

convincingly  demonstrates  that  the  singular  issue  in  dispute  was  whether  such 

probable cause existed.3 

              That distinguishes this case from Rasanen.  There, the jury “did not know, 

because  it  was  not  told,”  to  frame  the  reasonableness  of  the  officer’s  actions  in 

terms of probable cause.  Rasanen v. Doe, 723 F.3d at 336.  Here, the jury was so 

told, both by the court and by counsel.  After generally charging the jury that the 

use  of  deadly  force  could  be  reasonable,  the  district  court  cited  a  single 

circumstance in which such a conclusion would be warranted:  when an officer 

had  probable  cause  to  fear  a  risk  to  life  or  serious  physical  injury.    Meanwhile, 

counsel for both parties, in summation, told the jury that the determinative issue 

in  the  case  was  whether  the  officer  had  probable  cause  to  believe  that  he  was 

facing a significant threat of death or serious injury.  On this record, I identify no 

charging  error.    But  even  if  I  were  to  do  so,  I  would  find  the  error  harmless 

beyond  a  reasonable  doubt  because  I  think  that  on  the  charge  given  and  the 
                                                            
3  As  the  Supreme  Court  has  instructed,  probable  cause  is  a  “flexible,  common‐
sense  standard.”    Florida  v.  Harris,  568  U.S.  237,  240  (2013).    While  it  requires 
more  than  “mere  suspicion,”  its  focus  is  on  “probabilities,”  not  “hard 
certainties.”  Walczyk v. Rio, 496 F.3d 139, 156 (2d Cir. 2007) (internal citations and 
quotation marks omitted).  Thus, it does not demand “proof beyond a reasonable 
doubt or by a preponderance of the evidence,” standards that “have no place in a 
probable  cause  determination.”  Id.  (internal  quotation  marks  and  citations 
omitted); accord Zalaski v. City of Hartford, 723 F.3d 382, 393 (2d Cir. 2013). 

                                                               10
                                                                                           

arguments made, the verdict can only have been based on the jury’s finding that, 

when Officer Wilson shot Callahan, the officer had probable cause to believe that 

Callahan  posed  a  significant  threat  of  death  or  serious  physical  injury  to  the 

officer or to others.   

       Accordingly, I vote to affirm the judgment in favor of defendants. 




                                           11